UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrants telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of September 30, 2010 , 182,670,995 of the registrants common shares of beneficial interest are outstanding. x Part I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Income (Unaudited) for the Three and Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Changes in Equity (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (Unaudited) 8 Report of Independent Registered Public Accounting Firm 36 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 71 Item 4. Controls and Procedures 72 Part II. Other Information: Item 1. Legal Proceedings 73 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 5. Other Information 74 Item 6. Exhibits 74 Signatures 75 Exhibit Index 76 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) September 30, December 31, ASSETS Real estate, at cost: Land $ $ Buildings and improvements Development costs and construction in progress Leasehold improvements and equipment Total Less accumulated depreciation and amortization Real estate, net Real Estate Fund investments (see Note 4) - Cash and cash equivalents Restricted cash Short-term investments - Marketable securities Accounts receivable, net of allowance for doubtful accounts of $56,894 and $46,708 Investments in partially owned entities Investment in Toys "R" Us Mezzanine loans receivable, net of allowance of $133,216 and $190,738 Receivable arising from the straight-lining of rents, net of allowance of $5,901 and $4,680 Deferred leasing and financing costs, net of accumulated amortization of $214,199 and $183,224 Due from officers Identified intangible assets, net of accumulated amortization of $354,199 and $312,957 Other assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Notes and mortgages payable $ $ Senior unsecured notes Exchangeable senior debentures Convertible senior debentures Revolving credit facility debt - Accounts payable and accrued expenses Deferred credit Deferred compensation plan Deferred tax liabilities Other liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests: Class A units - 13,530,016 and 13,892,313 units outstanding Series D cumulative redeemable preferred units - 10,400,000 and 11,200,000 units outstanding Total redeemable noncontrolling interests Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 32,348,784 and 33,952,324 shares Common shares of beneficial interest: $.04 par value per share; authorized, 250,000,000 shares; issued and outstanding 182,670,995 and 181,214,161 shares Additional capital Earnings less than distributions Accumulated other comprehensive income Total Vornado shareholders' equity Noncontrolling interest in consolidated subsidiaries Total equity $ $ See notes to the consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Nine Months Ended September 30, Months Ended September 30, (Amounts in thousands, except per share amounts) REVENUES: Property rentals $ Tenant expense reimbursements Fee and other income Total revenues EXPENSES: Operating Depreciation and amortization General and administrative Litigation loss accrual, impairment losses and acquisition costs - - Total expenses Operating income (Loss) income applicable to Toys "R" Us (Loss) income from partially owned entities (Loss) from Real Estate Fund (of which $1,091 is allocated to noncontrolling interests) - - Interest and other investment income (loss), net Interest and debt expense (including amortization of deferred financing costs of $5,200 and $4,350 in each three-month period, respectively, and $14,169 and $12,722 in each nine-month period, respectively) Net (loss) gain on early extinguishment of debt Net gain on disposition of wholly owned and partially owned assets other than depreciable real estate Income before income taxes Income tax expense Income from continuing operations Income from discontinued operations - - Net income Net income attributable to noncontrolling interests, including unit distributions Net income attributable to Vornado Preferred share dividends Discount on preferred share redemptions - - NET INCOME attributable to common shareholders $ INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ Income from discontinued operations, net - - Net income per common share $ Weighted average shares INCOME PER COMMON SHARE - DILUTED: Income from continuing operations, net $ Income from discontinued operations, net - - Net income per common share $ Weighted average shares DIVIDENDS PER COMMON SHARE $ See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accumulated (Amounts in thousands) Earnings Other Non- Preferred Shares Common Shares Additional Less Than Comprehensive controlling Total Shares Amount Shares Amount Capital Distributions Income (Loss) Interests Equity Balance, December 31, 2008 $ Net income (loss) - Dividends paid on common shares - Dividends paid on preferred shares - Common shares issued: In connection with April 2009 public offering - Upon redemption of Class A units, at redemption value - - 48 - - - Under employees' share option plan - - 28 - - Conversion of Series A preferred shares to common shares 2 - 89 - Deferred compensation shares and options - - - 2 - - - Change in unrealized net gain or loss on securities available-for-sale - Our share of partially owned entities OCI adjustments - Voluntary surrender of equity awards on March 31, 2009 - Adjustments to carry redeemable Class A units at redemption value - Other - 7 Balance, September 30, 2009 $ Balance, December 31, 2009 $ Net income - Dividends paid on common shares - Dividends paid on preferred shares - Redemption of preferred shares - Common shares issued: Upon redemption of Class A units, at redemption value - - 33 - - - Under employees' share option plan - - 24 - - Under dividend reinvestment plan - - 17 1 - - Real Estate Fund limited partners' contributions - Conversion of Series A preferred shares to common shares 5 - Deferred compensation shares and options - - 17 1 - - - Change in unrealized net gain or loss on securities available-for-sale - Our share of partially owned entities OCI adjustments - Adjustments to carry redeemable Class A units at redemption value - Other - 30 Balance, September 30, 2010 $ See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, (Amounts in thousands) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) Equity in income of Toys “R” Us Straight-lining of rental income Amortization of below-market leases, net Distributions of income from partially owned entities Other non-cash adjustments Income from the mark-to-market of derivative positions in marketable equity securities - Litigation loss accrual and impairment losses - Net gain on dispositions of assets other than depreciable real estate Equity in income of partially owned entities Mezzanine loans loss accrual Net loss (gain) on early extinguishment of debt Net gain on sale of real estate - Write-off of unamortized costs from the voluntary surrender of equity awards - Amortization of discount on convertible and exchangeable senior debentures - Changes in operating assets and liabilities: Real Estate Fund investments - Accounts receivable, net Prepaid assets Other assets Accounts payable and accrued expenses Other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Investments in partially owned entities Proceeds from sales of, and return of investment in, marketable securities Restricted cash Proceeds from repayment of mezzanine loans receivable Additions to real estate Development costs and construction in progress Investments in mezzanine loans receivable and other - Proceeds from sales of real estate and related investments Distributions of capital from partially owned entities Proceeds from maturing short-term investments - Purchases of marketable securities Deposits in connection with real estate acquisitions Net cash provided by (used in) investing activities See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENT OF CASH FLOWS (CONTINUED) (UNAUDITED) For the Nine Months Ended September 30, (Amounts in thousands) Cash Flows from Financing Activities: Proceeds from borrowings $ $ Repayments of borrowings Dividends paid on common shares Purchases of outstanding preferred units and shares Dividends paid on preferred shares Distributions to noncontrolling interests Contributions from noncontrolling interests - Repurchase of shares related to stock compensation agreements and related tax witholdings 22 Debt issuance costs Proceeds from issuance of common shares - Net cash (used in) provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash payments for interest (including capitalized interest of $875 and $14,054) $ $ Cash payments for income taxes $ $ Non-Cash Investing and Financing Activities: Investment in J.C. Penney, Inc $ $ - Adjustments to carry redeemable Class A units at redemption value Redemption of Class A Operating Partnership units for common shares, at redemption value Unrealized net gain on securities available for sale Extinguishment of a liability in connection with the acquisition of real estate - Dividends paid in common shares - Unit distributions paid in Class A units - See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (“Vornado”) is a fully‑integrated real estate investment trust (“REIT”) and conducts its business through Vornado Realty L.P., a Delaware limited partnership (the “Operating Partnership”). Vornado is the sole general partner of, and owned approximately 92.8% of the common limited partnership interest in the Operating Partnership at September 30, 2010. All references to “we,” “us,” “our,” the “Company” and “Vornado” refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. Substantially all of Vornado’s assets are held through subsidiaries of the Operating Partnership. Accordingly, Vornado’s cash flow and ability to pay dividends to its shareholders is dependent upon the cash flow of the Operating Partnership and the ability of its direct and indirect subsidiaries to first satisfy their obligations to creditors. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado, and the Operating Partnership and its consolidated partially owned entities. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Reports on Form10-K and Form 10-K/A for the year ended December 31, 2009, as filed with the SEC. The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the operating results for the full year. 3. Recently Issued Accounting Literature On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an update to Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, adding new requirements for disclosures about transfers into and out of Levels 1 and 2 fair value measurements and additional disclosures about the activity within Level 3 fair value measurements. The application of this guidance on January 1, 2010 did not have a material effect on our consolidated financial statements. In June 2009, the FASB issued an update to ASC810, Consolidation, which modifies the existing quantitative guidance used in determining the primary beneficiary of a variable interest entity (“VIE”) by requiring entities to qualitatively assess whether an enterprise is a primary beneficiary, based on whether the entity has (i) power over the significant activities of the VIE, and (ii) an obligation to absorb losses or the right to receive benefits that could be potentially significant to the VIE. The adoption of this guidance on January 1, 2010 did not have a material effect on our consolidated financial statements. 8 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Vornado Capital Partners, L.P. On July 6 , 2010, we completed the first closing of Vornado Capital Partners, L.P., our real estate investment fund (the Fund), with aggregate equity commitments of $550,000,000, of which we committed $200,000,000. We expect to raise an additional $450,000,000 bringing total commitments to $1 billion. We are the general partner and investment manager of the Fund and it is our exclusive investment vehicle during the three-year investment period for all investments that fit within the Funds investment parameters, including debt, equity and other interests in real estate, and excluding (i) investments in vacant land and ground-up development; (ii) investments acquired by merger or primarily for our securities or properties; (iii) properties which can be combined with or relate to our existing properties; (iv) securities of commercial mortgage loan servicers and investments derived from any such investments; (v) noncontrolling interests in equity and debt securities; and (vi) investments located outside of North America. The Fund has a term of eight years from the final closing date. The Fund is accounted for under the AICPA Investment Company Guide and its investments are reported on its balance sheet at fair value, with changes in value each period recognized in earnings. We consolidate the accounts of the Fund into our consolidated financial statements. In the three and nine months ended September 30, 2010, we expensed $3,752,000 and $6,482,000, respectively, for organization costs, which are included as a component of general and administrative expenses on our consolidated statement of income. In September 2010, the Fund received $59,240,000 of capital from partners, including $21,542,000 from us . In October 2010, the Fund received an additional $53,300,000 of capital from partners, including $19,382,000 from us, for total capital contributions to date of $112,540,000. In the third quarter of 2010, the Fund acquired two investments aggregating $42,500,000 in cash, and in October 2010, the Fund acquired a third investment for $168,000,000, of which $100,000,000 was mortgage financed and $68,000,000 was paid in cash. In addition, the Fund reimbursed us for $1,500,000 of organization costs. 5. Derivative Instruments and Marketable Securities Investment in J.C. Penney Company, Inc. (J.C. Penney) (NYSE: JCP) We currently own an economic interest in 23,400,000 common shares of J.C Penney, or 9.9% of its outstanding common shares. Below are the details of our investment. In September 2010, we acquired 2,684,010 common shares at an average price of $26.87 per share, or $72,107,000 in the aggregate. These shares are included as a component of marketable equity securities on our consolidated balance sheet and are classified as available for sale. Gains or losses resulting from the mark-to-market of these shares are recognized as an increase or decrease in accumulated other comprehensive income (a component of shareholders equity on our consolidated balance sheet) and not recognized in income. In the quarter ended September 30, 2010, we recognized an $845,000 unrealized gain based on J.C. Penneys September 30, 2010 closing share price of $27.18 per share. In October 2010, we acquired an additional 400,000 common shares at an average price of $27.46 per share, or $10,983,000 in the aggregate. Accordingly, we currently own 3,084,010 common shares at an average price of $26.94 per share, or $83,090,000 in the aggregate. On September 28, 2010, we acquired call options to purchase 15,500,000 common shares at a strike price of $12.2437 pershare for $199,265,000, which expire on March 27, 2012. We may exercise all or portions of the options prior to expiration. The options may be settled, at our election, in cash or common shares. These options are derivative instruments that do not qualify for hedge accounting treatment. Gains or losses resulting from the mark-to-market of the derivative instruments are recognized as an increase or decrease in interest and other investment income (loss), net on our consolidated statement of income. In the quarter ended September 30, 2010, we recognized a $32,249,000 net gain, based on J.C. Penneys September 30, 2010 closing share price of $27.18 per share and our weighted average cost of $25.10 per share. At September 30, 2010, the $199,265,000 cost of the options and the $32,249,000 mark-to-market increase in the value of the options are included in other assets and the $199,265,000 settled on October 1, 2010 is included in other liabilities on our consolidated balance sheet. On October 7, 2010, we entered into a forward contract to acquire 4,815,990 common shares at an initial weighted average strike price of $28.41 per share. We may accelerate settlement, in whole or in part, at any time prior to October 9, 2012. The counterparty may accelerate settlement, in whole or in part, upon one years notice to us. The forward contract may be settled, at our election, in cash or common shares. Pursuant to the terms of the contract, the strike price for each share increases at an annual rate of LIBOR plus 80 basis points and decreases for dividends received on the shares. The contract is a derivative instrument that does not qualify for hedge accounting treatment. Gains or losses resulting from the mark-to-market of the derivative instrument are recognized as an increase or decrease in interest and other investment income (loss), net on our consolidated statement of income. 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 5. Derivative Instruments and Marketable Securities - continued Marketable Securities The carrying amount of marketable securities classified as available for sale on our consolidated balance sheets and their corresponding fair values at September 30, 2010 and December 31, 2009 are as follows: As of September 30, 2010 As of December 31, 2009 Carrying Fair Carrying Fair (Amounts in thousands) Amount Value Amount Value Equity securities $ Debt securities $ In the nine months ended September 30, 2010, we sold certain of our investments in marketable securities for an aggregate of $155,118,000 and recognized an $8,960,000 net gain, of which $5,052,000 was recognized in the third quarter of 2010. Such gain is included as a component of "net gain on disposition of wholly owned and partially owned assets other than depreciable real estate" on our consolidated statement of income. At September 30, 2010 and December 31, 2009, our marketable securities portfolio had $40,990,000 and $13,026,000, respectively, of gross unrealized gains. There were no unrealized losses at September 30, 2010 and $1,223,000 of gross unrealized losses at December 31, 2009. 6. Investments in Partially Owned Entities LNR Property Corporation (LNR) On July 29, 2010, as a part of LNRs recapitalization, we acquired a 26.2% equity interest in LNR for $116,000,000 in cash and conversion into equity of our $15,000,000 mezzanine loan (the then current carrying amount) made to LNRs parent, Riley Holdco Corp. The recapitalization involved an infusion of a total of $417,000,000 in new cash equity and the reduction of LNRs total debt to $425,000,000 from $1.3 billion, excluding liabilities related to the consolidated CMBS and CDO trusts described below. We account for our equity interest in LNR under the equity method. Upon finalization of purchase accounting in the fourth quarter, we will recognize our 26.2% pro-rata share of LNRs earnings for the period from July 29, 2010 (date of acquisition) to September 30, 2010, which will not be material to our consolidated statement of income, as well as our share of their fourth quarter earnings. LNR consolidates certain commercial mortgage-backed securities (CMBS) and Collateralized Debt Obligation (CDO) trusts for which it is the primary beneficiary. The assets of these trusts (primarily commercial mortgage loans) are the sole source of repayment of the related liabilities, which are non-recourse to LNR and its equity holders, including us. Changes in the estimated fair value of the assets and liabilities of these trusts each period are recognized in LNRs consolidated income statement and allocated to the noncontrolling interests, which is applied to appropriated deficit on LNRs consolidated balance sheet and not to LNRs equity holders, including us. Below is a summary of LNRs consolidated balance sheet at July 29, 2010: (Amounts in thousands) As of Balance Sheet: July 29, 2010 Assets $ Liabilities Noncontrolling interests Stockholders' deficiency (including appropriated deficit of $22,479,116) ) 10 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 6. Investments in Partially Owned Entities - continued Toys R Us (Toys) As of September 30, 2010, we own 32.7% of Toys. The business of Toys is highly seasonal. Historically, Toys fourth quarter net income accounts for more than 80% of its fiscal year net income. We account for our investment in Toys under the equity method and record our 32.7% share of Toys net income or loss on a one-quarter lag basis because Toys fiscal year ends on the Saturday nearest January 31, and our fiscal year ends on December 31. As of September 30, 2010, the carrying amount of our investment in Toys does not differ materially from our share of the equity in the net assets of Toys on a purchase accounting basis. On May 28, 2010, Toys filed a registration statement with the SEC for the offering and sale of its common stock. The offering, if completed, would result in a reduction of our percentage ownership of Toys equity. The size of the offering and its completion are subject to market and other conditions. In August 2010, in connection with certain financing and refinancing transactions, Toys paid us an aggregate of $9,600,000 for our share of advisory fees. Since Toys has capitalized these fees and is amortizing them over the term of the related debt, we recorded the fees as a reduction of the basis of our investment in Toys and will amortize the fees into income over the term of the related debt. Below is a summary of Toys latest available financial information on a purchase accounting basis: (Amounts in thousands) Balance as of Balance Sheet: July 31, 2010 October 31, 2009 Assets $ $ Liabilities Noncontrolling interests - Toys R Us, Inc. equity For the Three Months Ended For the Nine Months Ended Income Statement: July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 Total revenues $ Net (loss) income attributable to Toys $ Alexanders, Inc. (Alexanders) (NYSE: ALX) As of September 30, 2010, we own 32.4% of the outstanding common stock of Alexanders. We manage, lease and develop Alexanders properties pursuant to agreements which expire in March of each year and are automatically renewable. As of September 30, 2010, Alexanders owed us $58,409,000 in fees under these agreements. Based on Alexanders September 30, 2010 closing share price of $315.78, the market value (fair value pursuant to ASC 820) of our investment in Alexanders is $522,322,000, or $322,634,000 in excess of the September 30, 2010 carrying amount on our consolidated balance sheet. As of September 30, 2010, the carrying amount of our investment in Alexanders, excluding amounts owed to us, exceeds our share of the equity in the net assets of Alexanders by approximately $59,868,000. The majority of this basis difference resulted from the excess of our purchase price for the Alexanders common stock acquired over the book value of Alexanders net assets. Substantially all of this basis difference was allocated, based on our estimates of the fair values of Alexanders assets and liabilities, to the real estate (land and buildings). The basis difference related to the buildings is being amortized over their estimated useful lives as an adjustment to our equity in net income of Alexanders. This amortization is not material to our share of equity in Alexanders net income or loss. The basis difference related to the land will be recognized upon disposition of our investment. 11 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 6. Investments in Partially Owned Entities - continued Alexanders, Inc. (Alexanders) (NYSE: ALX)  continued Below is a summary of Alexanders latest available financial information: (Amounts in thousands) Balance as of Balance Sheet: September 30, 2010 December 31, 2009 Assets $ $ Liabilities Noncontrolling interests Stockholders' equity For the Three Months Ended For the Nine Months Ended Income Statement: September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Total revenues $ Net income attributable to Alexanders $ Lexington Realty Trust (Lexington) (NYSE: LXP) As of September 30, 2010, we own 18,468,969 Lexington common shares, or approximately 13.7% of Lexingtons common equity. We account for our investment in Lexington on the equity method because we believe we have the ability to exercise significant influence over Lexingtons operating and financial policies, based on, among other factors, our representation on Lexingtons Board of Trustees and the level of our ownership in Lexington as compared to other shareholders. We record our pro rata share of Lexingtons net income or loss on a one-quarter lag basis because we file our consolidated financial statements on Form 10-K and 10-Q prior to the time that Lexington files its financial statements. Based on Lexingtons September 30, 2010 closing share price of $7.16, the market value (fair value pursuant to ASC 820) of our investment in Lexington was $132,238,000, or $80,804,000 in excess of the September 30, 2010 carrying amount on our consolidated balance sheet. As of September 30, 2010, the carrying amount of our investment in Lexington was less than our share of the equity in the net assets of Lexington by approximately . This basis difference resulted primarily from $107,882,000 of non-cash impairment charges recognized during 2008, partially offset by purchase accounting for our acquisition of an additional 8,000,000 common shares of Lexington in October 2008, of which the majority relates to our estimate of the fair values of Lexingtons real estate (land and buildings) as compared to the carrying amounts in Lexingtons consolidated financial statements. The basis difference related to the buildings is being amortized over their estimated useful lives as an adjustment to our equity in net income or loss of Lexington. This amortization is not material to our share of equity in Lexingtons net income or loss. The basis difference attributable to the land will be recognized upon disposition of our investment. Below is a summary of Lexingtons latest available financial information: (Amounts in thousands) Balance as of Balance Sheet: June 30, 2010 September 30, 2009 Assets $ $ Liabilities Noncontrolling interests Shareholders equity For the Three Months Ended June 30, For the Nine Months Ended June 30, Income Statement: Total revenues $ Net loss attributable to Lexington $ 12 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 6. Investments in Partially Owned Entities - continued The carrying amount of our investments in partially owned entities and income (loss) recognized from such investments are as follows: Balance as of (Amounts in thousands) September 30, December 31, Investments: Toys $ $ Alexander’s $ $ Partially owned office buildings LNR (see page 10) - India real estate ventures Lexington Other equity method investments $ $ For the Three Months For the Nine Months (Amounts in thousands) Ended September 30, Ended September 30, Our Share of Net (Loss) Income: Toys: 32.7% share of: Equity in net (loss) income before income taxes $ Income tax benefit (expense) Equity in net (loss) income Non-cash purchase price accounting adjustments - - - Interest and other income $ Alexander’s – 32.4% share of: Equity in net income before reversal of stock appreciation rights compensation expense $ Income tax benefit and reversal of stock appreciation rights compensation expense Equity in net income Management, leasing and development fees Lexington – 13.7% share in 2010 and 16.1% share in 2009 of equity in net (loss) income India real estate ventures – 4% to 36.5% range in our share of equity in net (loss) income Other, net (4) $ Includes $10,200 for our share of income from a litigation settlement. The three and nine months ended September 30, 2009 include $14,541 and $19,121, respectively, for our share of non-cash impairment losses recognized by Lexington. Includes a $5,998 net gain resulting from Lexington’s March 2010 stock issuance. Represents equity in net income or loss of partially owned office buildings in New York and Washington, DC, the Monmouth Mall, Verde Realty Operating Partnership, 85 10th Avenue Associates and others. Includes $7,650 of expense for our share of the Downtown Crossing, Boston lease termination payment. 13 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 6. Investments in Partially Owned Entities  continued Below is a summary of the debt of our partially owned entities as of September 30, 2010 and December 31, 2009; none of which is recourse to us. Interest 100% of Rate at Partially Owned Entities Debt at (Amounts in thousands) September 30, September 30, December 31, Maturity Toys (32.7% interest) (as of July 31, 2010 and October 31, 2009, respectively): Senior unsecured notes (Face value  $950,000) 07/17 10.75% $ $ Senior unsecured notes (Face value  $725,000) 12/17 8.50% - billion credit facility 05/12 5.25% $800 million secured term loan facility 07/12 4.51% Senior U.K. real estate facility 04/13 5.02% 7.625% bonds (Face value  $500,000) 08/11 8.82% 7.875% senior notes (Face value  $400,000) 04/13 9.50% 7.375% senior notes (Face value  $400,000) 10/18 9.99% $181 million unsecured term loan facility 01/13 5.26% Spanish real estate facility 02/13 4.51% Japan borrowings 03/11 0.83% Japan bank loans 01/11-08/14 1.20%-2.85% Junior U.K. real estate facility 04/13 6.84% French real estate facility 02/13 4.51% 8.750% debentures (Face value  $21,600) 09/21 9.17% Mortgage loan n/a n/a - European and Australian asset-based revolving credit facility 10/12 n/a - Other Various 8.50% Alexanders (32.4% interest): 731 Lexington Avenue mortgage note payable, collaterallized by the office space (prepayable without penalty after 12/13) 02/14 5.33% 731 Lexington Avenue mortgage note payable, collateralized by the retail space (prepayable without penalty after 12/13) 07/15 4.93% Rego Park construction loan payable 12/10 1.66% Kings Plaza Regional Shopping Center mortgage note payable (prepayable without penalty after 12/10) 06/11 7.46% Rego Park mortgage note payable (prepayable without penalty) 03/12 0.75% Paramus mortgage note payable (prepayable without penalty) 10/11 5.92% Lexington (13.7% interest) (as of June 30, 2010 and September 30, 2009, respectively): Mortgage loans collateralized by Lexingtons real estate (various prepayment terms) 2010-2037 5.78% LNR (26.2% interest): Mortgage notes payable 2011-2043 5.75% - Liabilities of consolidated CMBS and CDO trusts n/a 6.06 % - - 14 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 6. Investments in Partially Owned Entities - continued Interest 100% of Rate at Partially Owned Entities Debt at (Amounts in thousands) September 30, September 30, December 31, Maturity 2010 Partially owned office buildings: 330 Madison Avenue (25% interest) mortgage note payable 06/15 1.91% $ $ Kaempfer Properties (2.5% and 5.0% interests in two partnerships) mortgage notes payable, collateralized by the partnerships real estate 11/11-12/11 5.86% 100 Van Ness, San Francisco office complex (9% construction interest) up to $132 million loan payable 07/13 6.50% Fairfax Square (20% interest) mortgage note payable (prepayable without penalty after 07/14) 12/14 7.00% Rosslyn Plaza (46% interest) mortgage note payable 12/11 1.47% 330 West 34th Street (34.8% interest) mortgage note payable, collateralized by land; we obtained a fee interest in the land upon foreclosure of our $9,041 mezzanine loan in 2010 07/22 5.71% - West 57th Street (50% interest) mortgage note payable (prepayable without penalty) 02/14 4.94% 825 Seventh Avenue (50% interest) mortgage note payable (prepayable without penalty after 04/14) 10/14 8.07% India Real Estate Ventures: TCG Urban Infrastructure Holdings (25% interest) mortgage notes payable, collateralized by the entitys real estate (various prepayment terms) 2010-2022 13.39% India Property Fund L.P. (36.5% interest) revolving credit facility, repaid upon maturity in 03/10 n/a n/a - Other: Verde Realty Operating Partnership (8.3% interest) mortgage notes payable, collateralized by the partnerships real estate (various prepayment terms) 2010-2025 5.85% Green Courte Real Estate Partners, LLC (8.3% interest) (as of June 30, 2010 and September 30, 2009), mortgage notes payable, collateralized by the partnerships real estate (various prepayment terms) 2011-2018 5.51% Waterfront Associates (2.5% interest) construction and land loan up to $250 million payable 09/11 2.26% - 3.76% Monmouth Mall (50% interest) mortgage note payable (prepayable without penalty after 07/15) 09/15 5.44% San Jose, California (45% interest) construction loan 03/13 4.32% Wells/Kinzie Garage (50% interest) mortgage note payable 12/13 6.87% Orleans Hubbard Garage (50% interest) mortgage note payable 12/13 6.87% Other On October 15, 2010, we acquired the remaining 55% interest in this property for $97,000, consisting of $27,000 in cash and the assumption of $70,000 of existing debt. We will consolidate the accounts of this property into our consolidated financial statements in the fourth quarter, from the date of acquisi tion. Based on our ownership interest in the partially owned entities above, our pro rata share of the debt of these partially owned entities, was $40,139,660 ,000 and $3,149,640,000 as of September 30, 2010 and December 31, 2009, respectively. Excluding our pro rata share of LNRs liabilities related to consolidated CMBS and CDO trusts which are non-recourse to LNR and its equity holders, including us, our pro rata share of the debt is $3,000,497,000 at September 30, 2010 and $3,149,640,000 at December 31, 2009. 15 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 7. Mezzanine Loans Receivable The following is a summary of our investments in mezzanine loans as of September 30, 2010 and December 31, 2009. Interest Rate (Amounts in thousands) as of Carrying Amount as of Mezzanine Loans Receivable: Maturity September 30, 2010 September 30, 2010 December 31, 2009 Tharaldson Lodging Companies 04/11 4.56% $ $ 280 Park Avenue 06/16 10.25% Equinox n/a n/a - Riley HoldCo Corp. (see discussion of LNR in Note 6) n/a n/a - Other, net 8/11-8/15 1.36% - 8.95% Valuation allowance $ $ In January 2010, Equinox prepaid the entire balance of this loan which was scheduled to mature in February 2013. We received $99,314, including accrued interest, for our 50% interest in the loan which we acquired in 2006 for $57,500. Represents loan loss accruals on certain mezzanine loans based on our estimate of the net realizable value of each loan. Our estimates are based on the present value of expected cash flows, discounted at each loans effective interest rate, or if a loan is collateralized, based on the fair value of the underlying collateral, adjusted for estimated costs to sell. The excess of the carrying amount over the net realizable value of a loan is recognized as a reduction of interest and other investment income (loss), net in our consolidated statements of income. 8. Discontinued Operations The table below sets forth the combined results of operations of assets related to discontinued operations for the three and nine months ended September 30, 2010 and 2009 and includes the operating results of 1treet, which was sold on September 1, 2009 and 15 other retail properties, which were sold during 2009. For the Three Months For the Nine Months (Amounts in thousands) Ended September 30, Ended September 30, Total revenues $ - $ $ - $ Total expenses - - Net income - - Net gain on sale of 1treet - - Net gains on sale of other real estate - - Income from discontinued operations $ - $ $ - $ 16 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 9. Identified Intangible Assets and Intangible Liabilities The following summarizes our identified intangible assets (primarily acquired above-market leases) and intangible liabilities (primarily acquired below-market leases) as of September 30, 2010 and December 31, 2009. Balance as of September 30, December 31, (Amounts in thousands) Identified intangible assets: Gross amount $ $ Accumulated amortization Net $ $ Identified intangible liabilities (included in deferred credit): Gross amount $ $ Accumulated amortization Net $ $ Amortization of acquired below-market leases, net of acquired above-market leases resulted in an increase to rental income of $16,935,000 and $18,728,000 for the three months ended September 30, 2010 and 2009, respectively, and $49,144,000 and $56,270,000 for the nine months ended September 30, 2010 and 2009, respectively. Estimated annual amortization of acquired below-market leases, net of acquired above-market leases for each of the five succeeding years commencing January 1, 2011 is as follows: (Amounts in thousands) $ Amortization of all other identified intangible assets (a component of depreciation and amortization expense) was $15,198,000 and $15,698,000 for the three months ended September 30, 2010 and 2009, respectively, and $45,926,000 and $49,262,000 for the nine months ended September 30, 2010 and 2009, respectively. Estimated annual amortization of all other identified intangible assets including acquired in-place leases, customer relationships, and third party contracts for each of the five succeeding years commencing January 1, 2011 is as follows: (Amounts in thousands) $ We are a tenant under ground leases for certain properties. Amortization of these acquired below-market leases, net of above-market leases resulted in an increase to rent expense of $509,000 and $533,000 for the three months ended September 30, 2010 and 2009, respectively and $1,527,000 and $1,599,000 for the nine months ended September 30, 2010 and 2009, respectively. Estimated annual amortization of these below-market leases, net of above-market leases for each of the five succeeding years commencing January 1, 2011 is as follows: (Amounts in thousands) $ 17 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 10. Debt The following is a summary of our debt: Interest (Amounts in thousands) Rate at Balance at September 30, September 30, December 31, Notes and mortgages payable: Maturity (1) 2010 Fixed rate: New York Office: 350 Park Avenue 01/12 5.48% $ $ 1290 Avenue of the Americas 01/13 5.97% 770 Broadway 03/16 5.65% 888 Seventh Avenue 01/16 5.71% Two Penn Plaza 02/11 4.97% 909 Third Avenue 04/15 5.64% Eleven Penn Plaza 12/11 5.20% Washington, DC Office: Skyline Place 02/17 5.74% Warner Building (see page 28) 05/16 6.26% River House Apartments 04/15 5.43% Bowen Building 06/16 6.14% 1215 Clark Street, 200 12th Street and 251 18th Street 01/25 7.09% Universal Buildings 04/14 6.37% Reston Executive I, II, and III 01/13 5.57% 2011 Crystal Drive 08/17 7.30% 1550 and 1750 Crystal Drive 11/14 7.08% 1235 Clark Street 07/12 6.75% 2231 Crystal Drive 08/13 7.08% 1750 Pennsylvania Avenue 06/12 7.26% 1225 Clark Street 08/13 7.08% 1800, 1851 and 1901 South Bell Street 12/11 6.91% 1101 17th, 1140 Connecticut, 1730 M and 1150 17th Street(2) n/a n/a - 241 18th Street(3) n/a n/a - Retail: Cross-collateralized mortgages on 40 strip shopping centers(4) 09/20 4.18% - Springfield Mall (including present value of purchase option)(5) 10/12-04/13 9.02% Montehiedra Town Center 07/16 6.04% Broadway Mall 07/13 5.30% 828-850 Madison Avenue Condominium 06/18 5.29% Las Catalinas Mall 11/13 6.97% Other(6) 09/11-05/36 5.10%-10.70% Merchandise Mart: Merchandise Mart 12/16 5.57% High Point Complex(7) 09/16 10.36% Boston Design Center 09/15 5.02% Washington Design Center 11/11 6.95% Other: 555 California Street 09/11 5.79% Industrial Warehouses 10/11 6.95% Total fixed rate notes and mortgages payable 5.96% $ $ See notes on page 20. 18 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 10. Debt - continued Interest (Amounts in thousands) Rate at Balance at Spread over September 30, September 30, December 31, Notes and mortgages payable: Maturity (1) LIBOR 2010 Variable rate: New York Office: Manhattan Mall 02/12 L+55 0.81% $ $ laza 05/11 L+40 0.84% Washington, DC Office: 2treet 02/13 L+120 1.69% West End 25 (construction loan) 02/11 L+130 1.59% 1101 17th, 1140 Connecticut, 1730 M and 1150 17th Street 06/14 L+140 1.66% - 220 20th Street (construction loan) 01/11 L+115 1.52% River House Apartments 04/18 n/a (8) 1.68% 2200/2300 Clarendon Boulevard 01/15 L+75 1.01% Retail: Green Acres Mall 02/13 L+140 1.87% Bergen Town Center (construction loan) 03/13 L+150 1.95% Beverly Connection 07/12 L+350 5.00% 4 Union Square South 04/14 L+325 3.66% Cross-collateralized mortgages on 40 strip shopping centers (4) 09/20 L+136 2.36% - 435 Seventh Avenue (10) 08/14 L+300 5.00% Other 11/12 L+375 4.01% Other: 220 Central Park South 0 1/11 L+235L+245 2.64% Other (11) (12) 09/10-02/12 Various 1.76%-4.00% Total variable rate notes and mortgages payable 2.11% Total notes and mortgages payable 5.11% $ $ Senior unsecured notes: Senior unsecured notes due 2015 (13) 04/15 4.25% $ $ - Senior unsecured notes due 2039 10/39 7.88% Senior unsecured notes due 2010 12/10 4.75% Senior unsecured notes due 2011 02/11 5.60% Floating rate senior unsecured notes due 2011 12/11 L+200 2.26% - Total senior unsecured notes 5.74% $ $ 3.88% exchangeable senior debentures due 2025 (see page 22) 04/12 5.32% $ $ Convertible senior debentures: (see page 22) 3.63% due 2026 11/11 5.32% $ $ 2.85% due 2027 04/12 5.45% Total convertible senior debentures 5.33% $ $ Unsecured revolving credit facilities: $1.595 billion unsecured revolving credit facility 09/12 L+55 - $ - $ $1.000 billion unsecured revolving credit facility ($14,233 reserved for outstanding letters of credit) 06/11 L+55 - - Total unsecured revolving credit facilities - $ - $ See notes on the following page. 19 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 10. Debt - continued Notes to preceding tabular information (Amounts in thousands): Represents the extended maturity for certain loans in which we have the unilateral right, ability and intent to extend. In the case of our convertible and exchangeable debt, represents the earliest date holders may require us to repurchase the debentures. On June 1, 2010, we refinanced this loan in the same amount. The new loan, which is guaranteed by the Operating Partnership, has a rate of LIBOR plus 1.40% (1.66% at September 30, 2010) and matures in June 2011 with three one-year extension options. On September 1, 2010, we repaid the $44,900 outstanding balance of this loan which was scheduled to mature in October 2010. In August 2010, we sold $660,000 of 10-year mortgage notes in a single issuer securitization. The notes are comprised of a $600,000 fixed rate component and a $60,000 variable rate component and are cross-collateralized by 40 strip shopping centers. The variable rate portion of the debt has a LIBOR floor of 1.00%. In the fourth quarter of 2009, we notified the master servicer of this debt that the cash flows currently generated from this property are insufficient to fund debt service payments and that we were not prepared to fund any cash shortfalls. Accordingly, we requested that the loan be placed with the special servicer. We have ceased making debt service payments and are currently in default. Pursuant to the terms of the debt agreement and in accordance with GAAP, we have accrued interest on this loan at the default rate. As a result, we have accrued $5,823 of additional interest expense in the nine months ended September 30, 2010, of which $3,038 was accrued in the current quarter. We are in negotiations with the special servicer but there can be no assurance as to the timing and ultimate resolution of these negotiations. In March 2010, we notified the master servicer of the mortgage loan on a retail property in California, that the cash flows generated from this property were insufficient to fund debt service payments and that we were not prepared to fund any cash shortfalls. Accordingly, we requested that the loan be placed with the special servicer. On October 14, 2010, the special servicer foreclosed on the property. In the fourth quarter, we will remove the property and the related debt from our consolidated balance sheet, which will not have a material impact on our consolidated statement of income. In March 2010, we notified the master servicer of this debt that the cash flows currently generated from this property are insufficient to fund debt service payments and that we were not prepared to fund any cash shortfalls. Accordingly, we requested that the loan be placed with the special servicer. We have ceased making debt service payments and are currently in default. Pursuant to the terms of the debt agreement and in accordance with GAAP, we have accrued interest on this loan at the default rate. As a result, we have accrued $5,913 of additional interest expense in the nine months ended September 30, 2010, of which $2,565 was accrued in the current quarter. In October, 2010, the special servicer filed a motion to place the property in receivership. There can be no assurance as to the timing and ultimate resolution of this matter. This loan bears interest at the Freddie Mac Reference Note Rate plus 1.53%. This loan has a LIBOR floor of 1.50%. This loan has a LIBOR floor of 2.00%. 20 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 10. Debt - continued Notes to preceding tabular information (Amounts in thousands): In June 2010, we extended the maturity date of a $50,000 construction loan to February 2011, with a one-year extension option. In October 2010, we repaid a $36,000 loan which matured on September 30, 2010. On March 26, 2010, we completed a public offering of $500,000 aggregate principal amount of 4.25% senior unsecured notes due April 1, 2015. Interest on the notes is payable semi-annually on April 1 and October 1, commencing on October 1, 2010. The notes were sold at 99.834% of their face amount to yield 4.287%. The notes can be redeemed without penalty beginning January 1, 2015. We retained net proceeds of approximately $496,000. These notes may be redeemed at our option in whole or in part beginning on October 1, 2014, at a price equal to the principal amount plus accrued interest. In the quarter ended March 31, 2010, we reclassified $13,866 of deferred financing costs to deferred leasing and financing costs on our consolidated balance sheet. In the third quarter of 2010, we purchased $17,000 aggregate face amount ($16,981 aggregate carrying amount) of these senior unsecured notes for $17,382 in cash, resulting in a net loss of $401. In 2010, we purchased $55,251 aggregate face amount ($53,972 aggregate carrying amount) of our convertible senior debentures for $55,367 in cash, resulting in a net loss of $1,395, of which $324 was recognized in the third quarter of 2010. On October 1 2010, pursuant to our September 2, 2010 tender offer, we purchased $189,827 aggregate face amount of our 3.63% convertible senior debentures and $12,246 aggregate face amount of our 2.85% convertible senior debentures for an aggregate of $206,053 in cash, resulting in a net loss of approximately $8,500 which will be recognized in the fourth quarter of 2010. The net proceeds from the offering of these debentures were contributed to the Operating Partnership in the form of an inter-company loan and the Operating Partnership fully and unconditionally guaranteed payment of these debentures. There are no restrictions which limit the Operating Partnership from making distributions to Vornado and Vornado has no independent assets or operations outside of the Operating Partnership. 21 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 10. Debt  continued Pursuant to the provisions of ASC 470-20, Debt with Conversion and Other Options , below is a summary of required disclosures related to our convertible and exchangeable senior debentures. 2.85% Convertible 3.63% Convertible 3.88% Exchangeable (Amounts in thousands, except per share amounts) Senior Debentures due 2027 Senior Debentures due 2026 Senior Debentures due 2025 September 30, December 31, September 30, December 31, September 30, December 31, Balance Sheet: Principal amount of debt component $ Unamortized discount Carrying amount of debt component $ Carrying amount of equity component $ Effective interest rate 5.45% 5.45% 5.32% 5.32% 5.32% 5.32% Maturity date (period through which discount is being amortized) 4/1/12 11/15/11 4/15/12 Conversion price per share, as adjusted $ $ $ Number of shares on which the aggregate consideration to be delivered upon conversion is determined - - Our convertible senior debentures require that upon conversion, the entire principal amount is to be settled in cash, and at our option, any excess value above the principal amount may be settled in cash or common shares. Based on the September 30, 2010 closing share price of our common shares and the conversion prices in the table above, there was no excess value; accordingly, no common shares would be issued if these securities were settled on this date. The number of common shares on which the aggregate consideration that would be delivered upon conversion is 143 and 2,573 common shares, respectively. Three Months Ended Nine Months Ended (Amounts in thousands) September 30, September 30, Income Statement: 2.85% Convertible Senior Debentures due 2027: Coupon interest $ Discount amortization  original issue 23 69 Discount amortization  ASC 470-20 implementation $ 3.63% Convertible Senior Debentures due 2026: Coupon interest $ Discount amortization  original issue Discount amortization  ASC 470-20 implementation $ 3.88% Exchangeable Senior Debentures due 2025: Coupon interest $ Discount amortization  original issue Discount amortization  ASC 470-20 implementation $ 22 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 11. Redeemable Noncontrolling Interests Redeemable noncontrolling interests on our consolidated balance sheets represent Operating Partnership units held by third parties and are comprised of Class A units and Series D-10, D-11, D-14 and D-15 (collectively, Series D) cumulative redeemable preferred units. Redeemable noncontrolling interests on our consolidated balance sheets are recorded at the greater of their carrying amount or redemption value at the end of each reporting period. Changes in the value from period to period are charged to additional capital in our consolidated statements of changes in equity. Below is a table summarizing the activity of redeemable noncontrolling interests. (Amounts in thousands) Balance at December 31, 2008 $ Net income Distributions Conversion of Class A units into common shares, at redemption value Adjustment to carry redeemable Class A units at redemption value Other, net Balance at September 30, 2009 $ Balance at December 31, 2009 $ Net income Distributions Conversion of Class A units into common shares, at redemption value Adjustment to carry redeemable Class A units at redemption value Redemption of Series D-12 redeemable units Other, net Balance at September 30, 2010 $ As of September 30, 2010 and December 31, 2009, the aggregate redemption value of redeemable Class A units was $1,157,222,000 and $971,628,000, respectively. Redeemable noncontrolling interests exclude our Series G convertible preferred units and Series D-13 cumulative redeemable preferred units, as they are accounted for as liabilities in accordance with ASC 480, Distinguishing Liabilities and Equity , because of their possible settlement by issuing a variable number of Vornado common shares. Accordingly the fair value of these units is included as a component of other liabilities on our consolidated balance sheets and aggregated $61,516,000 and $60,271,000 as of September 30, 2010 and December 31, 2009, respectively. In March and May of 2010, we redeemed 246,153 and 553,847 Series D-12 cumulative redeemable preferred units, respectively, for $16.25 per unit in cash, or $13,000,000 in the aggregate. In connection with these redemptions, we recognized a $6,972,000 net gain, of which $4,818,000 was recognized in the second quarter of 2010. Such gain is included as a component of net income attributable to noncontrolling interests, including unit distributions, on our consolidated statement of income. 12. Shareholders Equity In September 2010, we purchased all of the 1,600,000 outstanding Series D-10 preferred shares with a liquidation preference of $25.00 per share, for $22.25 per share in cash, or $35,600,000 in the aggregate. In connection therewith, the $4,382,000 discount was included as discount on preferred share redemptions on our consolidated statement of income. 23 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 13. Fair Value Measurements ASC 820, Fair Value Measurement and Disclosures defines fair value and establishes a framework for measuring fair value. The objective of fair value is to determine the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price). ASC 820 establishes a fair value hierarchy that prioritizes observable and unobservable inputs used to measure fair value into three levels: Level 1  quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities; Level 2  observable prices that are based on inputs not quoted in active markets, but corroborated by market data; and Level 3  unobservable inputs that are used when little or no market data is available. The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. In determining fair value, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible as well as consider counterparty credit risk in our assessment of fair value. Considerable judgment is necessary to interpret Level 2 and 3 inputs in determining the fair value of our financial and non-financial assets and liabilities. Accordingly, our fair value estimates, which are made at the end of each reporting period, may be different than the amounts that may ultimately be realized upon sale or disposition of these assets. Financial Assets and Liabilities Measured at Fair Value Financial assets and liabilities that are measured at fair value in our consolidated financial statements consist of (i) marketable securities, (ii) derivative positions in marketable equity securities (iii) the assets of our deferred compensation plan, which are primarily marketable equity securities and equity investments in limited partnerships, (iv) Real Estate Fund investments, (v) short-term investments (CDARS classified as available-for-sale), and (vi) mandatorily redeemable instruments (Series G convertible preferred units and Series D-13 cumulative redeemable preferred units). The tables below aggregate the fair values of financial assets and liabilities by the levels in the fair value hierarchy at September 30, 2010 and December 31, 2009, respectively. As of September 30, 2010 (Amounts in thousands) Total Level 1 Level 2 Level 3 Marketable securities $ $ $ - $ - Derivative positions in marketable equity securities - - Deferred compensation plan assets (included in other assets) - Real Estate Fund investments - Total assets $ Mandatorily redeemable instruments (included in other liabilities) $ $ $ - $ - As of December 31, 2009 (Amounts in thousands) Total Level 1 Level 2 Level 3 Deferred compensation plan assets (included in other assets) $ $ $ - $ Marketable equity securities - - Short-term investments - - Total assets $ $ $ - $ Mandatorily redeemable instruments (included in other liabilities) $ $ $ - $ - The table below summarizes the changes in fair value of the Level 3 assets above for the three and nine months ended September 30, 2010 and 2009, respectively. For the Three Months For the Nine Months Ended September 30, Ended September 30, (Amounts in thousands) Beginning balance $ Total realized/unrealized gains Purchases, sales, other settlements and issuances, net Ending balance $ Purchases in the three and nine months ended September 30, 2010, include the investments of our consolidated Real Estate Fund. 24 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 13. Fair Value Measurements - continued Financial Assets and Liabilities not Measured at Fair Value Financial assets and liabilities that are not measured at fair value in our consolidated financial statements include mezzanine loans receivable and debt. Estimates of the fair values of these instruments are based on our assessments of available market information and valuation methodologies, including discounted cash flow analyses. The table below summarizes the carrying amounts and fair values of these financial instruments as of September 30, 2010 and December 31, 2009. As of September 30, 2010 As of December 31, 2009 Carrying Fair Carrying Fair (Amounts in thousands) Amount Value Amount Value Mezzanine loans receivable $ Debt: Notes and mortgages payable $ Senior unsecured notes Exchangeable senior debentures Convertible senior debentures Revolving credit facility debt - - $ 14. Stock-based Compensation On May 13, 2010, our shareholders approved the 2010 Omnibus Share Plan (the Plan), which replaces the 2002 Omnibus Share Plan. Under the Plan, the Compensation Committee of the Board (the Committee) may grant eligible participants awards of stock options, stock appreciation rights, performance shares, restricted shares and other stock-based awards and operating partnership units, certain of which may provide for dividends or dividend equivalents and voting rights prior to vesting. Awards may be granted up to a maximum of 6,000,000 shares, if all awards granted are Full Value Awards, as defined, and up to 12,000,000 shares, if all of the awards granted are Not Full Value Awards, as defined. Full Value Awards are awards of securities, such as restricted shares, that, if all vesting requirements are met, do not require the payment of an exercise price or strike price to acquire the securities. Not Full Value Awards are awards of securities, such as options, that do require the payment of an exercise price or strike price. This means, for example, if the Committee were to award only restricted shares, it could award up to 6,000,000 restricted shares. On the other hand, if the Committee were to award only stock options, it could award options to purchase up to 12,000,000 shares (at the applicable exercise price). The Committee may also issue any combination of awards under the Plan, with reductions in availability of future awards made in accordance with the above limitations. We account for all stock-based compensation in accordance ASC 718, Compensation  Stock Compensation . Stock-based compensation expense for the three and nine months ended September 30, 2010 and 2009 consists of stock option awards, restricted stock awards, Operating Partnership unit awards and out-performance plan awards. Stock-based compensation expense was $11,210,000 and $5,639,000 in the quarter ended September 30, 2010 and 2009, respectively, and $26,167,000 and $21,539,000 in the nine months ended September 30, 2010 and 2009, respectively. Stock-based compensation for the three and nine months ended September 30, 2010 includes $2,800,000 of expense resulting from accelerating the vesting of certain Operating Partnership units and our 2006 out-performance Plan units, which were scheduled to fully vest in the first quarter of 2011. On March 31, 2009, our nine most senior executives voluntarily surrendered their 2007 and 2008 stock option awards and their 2008 out-performance plan awards. Accordingly, we recognized $32,588,000 of expense in the first quarter of 2009 representing the unamortized portion of these awards, which is included as a component of general and administrative expense on our consolidated statement of income. 25 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 15. Fee and Other Income The following table sets forth the details of our fee and other income: For The Three Months For The Nine Months (Amounts in thousands) Ended September 30, Ended September 30, Tenant cleaning fees $ Management and leasing fees Lease termination fees Other income $ Fee and other income above includes management fee income from Interstate Properties, a related party, of $192,000 and $197,000 for the three months ended September 30, 2010 and 2009, respectively, and $584,000 and $578,000 for the nine months ended September 30, 2010 and 2009, respectively. The above table excludes fee income from partially owned entities which is included in income from partially owned entities (see Note 6 – Investments in Partially Owned Entities). 16. Interest and Other Investment Income (Loss), Net The following table sets forth the details of our interest and other investment income (loss): (Amounts in thousands) For the Three Months For the Nine Months Ended September 30, Ended September 30, Income from the mark-to-market of derivative positions in marketable equity securities $ $ - $ $ - Dividends and interest on marketable securities Mark-to-market of investments in our deferred compensation plan (1) Interest on mezzanine loans Mezzanine loans receivable loss accrual - - Other, net $ This income is entirely offset by the expense resulting from the mark-to-market of the deferred compensation plan liability, which is included in "general and administrative" expense. 26 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 17. Income Per Share The following table provides a reconciliation of both net income and the number of common shares used in the computation of (i) basic income per common share - which utilizes the weighted average number of common shares outstanding without regard to dilutive potential common shares, and (ii) diluted income per common share - which includes the weighted average common shares and potentially dilutive share equivalents. Potentially dilutive share equivalents include our Series A convertible preferred shares, employee stock options, restricted stock and exchangeable senior debentures due 2025. For the Three Months For the Nine Months (Amounts in thousands, except per share amounts) Ended September 30, Ended September 30, Numerator: Income from continuing operations, net of income attributable to noncontrolling interests $ Income from discontinued operations, net of income attributable to noncontrolling interests - - Net income attributable to Vornado P referred share dividends Discount on p referred share redemptions - - Net income attributable to common shareholders Earnings allocated to unvested participating securities Numerator for basic income per share Impact of assumed conversions: Convertible preferred share dividends - 43 - Numerator for diluted income per share $ Denominator: Denominator for basic income per share  weighted average shares Effect of dilutive securities (1): Employee stock options and restricted share awards Convertible preferred shares - 75 71 - Denominator for diluted income per share  weighted average shares and assumed conversions INCOME PER COMMON SHARE  BASIC: Income from continuing operations, net $ Income from discontinued operations, net - - Net income per common share $ INCOME PER COMMON SHARE  DILUTED: Income from continuing operations, net $ Income from discontinued operations, net - - Net income per common share $ The effect of dilutive securities above excludes anti-dilutive weighted average common share equivalents. Accordingly the three months ended September 30, 2010 and 2009 exclude 19,837 and 21,314 weighted average common share equivalents, respectively, and the nine months ended September 30, 2010 and 2009 exclude 19,843 and 21,418 weighted average common share equivalents, respectively. 27 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 18. Comprehensive Income For The Three Months For The Nine Months (Amounts in thousands) Ended September 30, Ended September 30, Net income $ Other comprehensive income Comprehensive income Less: Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to Vornado $ Substantially all of other comprehensive income for the three and nine months ended September 30, 2010 and 2009 relates to income from the mark-to-market of marketable securities classified as available-for-sale and our share of other comprehensive income or loss of partially owned entities. 19. Retirement Plan
